DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 2/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,456,141 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Graves on 4/7/2021.
Amended the claims in the application as follows:
	Claim 1: A bariatric clamp comprising: 
a first elongated portion having a distal end and a proximal end,
wherein at least a portion of the first elongated portion extends along a first longitudinal axis extending from the distal end to the proximal end when viewed from a first direction,
wherein the first longitudinal axis of the first elongated portion lies in a first x-y plane of an x-y-z coordinate system, the proximal end being an outermost first end in 
wherein at least a portion of the second elongated portion extends along a second longitudinal axis extending from the distal end of the second elongated portion to the proximal end of the second elongated portion when viewed from the first direction,
wherein the second elongated portion is positionable so that the second longitudinal axis of the second elongated portion lies in a second x-y plane of the x-y-z coordinate system, the proximal end of the second elongated portion being an outermost second end in the positive-x direction and the distal end of the second elongated portion being an outermost second end in the negative-x direction,
the second x-y plane being positionable parallel to the first x-y plane but spaced apart in a positive-z direction; a bight portion comprising:
a first bend section at the distal end of the first elongated portion and comprising a first member bent outwardly away from the first elongated portion at least partially in a direction composed of negative-z and negative-x vector components;
a second bend section at the distal end of the second elongated portion and comprising a second member bent outwardly away from the second elongated portion at least partially in a direction made composed of positive-z and negative-x vector components;
a third member extending from the first bend section in a negative-x direction and lying in a third x-y plane spaced outwardly from the first x-y plane in a negative-z direction;
a fourth member extending from the second bend section in a negative-x direction and lying in a fourth x-y plane spaced outwardly from the second x-y plane in a positive-z direction; and
a flexible hinge joining the third and fourth members; wherein the first and second elongated portions of the bariatric clamp form a partitionforming section located toward a proximal end of the bariatric clamp when the bariatric clamp is in a closed position,
wherein the partition-forming section is configured to apply pressure to a stomach, wherein the first bend section, the second bend section, the third member, and the fourth member of the bariatric clamp form at least a portion of a passage-forming section located towards a distal end of the bariatric clamp when the bariatric clamp is in the closed position,
wherein the passage-forming section is configured to permit gastric juices to flow from an excluded section of the stomach into a pouch of the stomach, and
wherein the passage-forming section comprises an aperture at least partially defined by the bight portion.

Claim 4 line 3, the limitation “a closed position” has been changed to “the closed position”. 

Claim 18: A bariatric clamp comprising:
a first elongated member lying at least partially in a first x-y plane of an x-y-z coordinate system and having a first distal end and a first proximal end providing opposite ends of the first elongated member along an x-axis of the x-y-z coordinate system;
a first bent portion connected to the first distal end of the first elongated member and bending outwardly at least partially along a z-axis of the x-y-z coordinate system;
a second elongated member connected to the first bent portion and lying at least partially in a second x-y plane of the x-y-z coordinate system and having a second distal end and a second proximal end providing opposite ends of the second elongated member along the x-axis of the x-y-z coordinate system, the second proximal end connecting to the first bent portion,
wherein the second x-y plane is spaced from the first x-y plane along the z-axis of the x-y-z coordinate system;
a third elongated member lying at least partially in a third x-y plane of the x-y-z coordinate system and having a third distal end and a third proximal end providing opposite ends of the third elongated member along the x-axis of the x-y-z coordinate system;
a second bent portion connected to the third distal end of the third elongated member and bending outwardly at least partially along a z-axis of the x-y-z coordinate system;
a fourth elongated member connected to the second bent portion and lying at least partially in a fourth x-y plane of the x-y-z coordinate system and having a fourth distal end and a fourth proximal end providing opposite ends of the fourth elongated member along the x-axis, the fourth proximal end connecting to the second bent portion,
wherein the third x-y plane is spaced from the second x-y plane along the z-axis of the x-y-z coordinate system,
wherein the fourth x-y plane is spaced from the third x-y plane along the z-axis of the x-y-z coordinate system; and
a bight member connecting the second distal end of the second elongated member to the fourth distal end of the fourth elongated member.



Allowable Subject Matter
Claims 1-11 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the second x-y plane being positionable parallel to the first x-y plane but spaced apart in a positive-z direction; a bight portion comprising: a first bend section at the distal end of the first elongated portion and comprising a first member bent outwardly away from the first elongated portion at least partially in a direction composed of negative-z and negative-x vector components; a second bend section at the distal end of the second elongated portion and comprising a second member bent outwardly away from the second elongated portion at least partially in a direction made composed of positive-z and negative-x vector components; a third member extending from the first bend section in a negative-x direction and lying in a third x-y plane spaced outwardly from the first x-y plane in a negative-z direction; a fourth member extending from the second bend section in a negative-x direction and positionable in a fourth x-y plane spaced outwardly from the second x-y plane in a positive-z direction (claim 1) and fails to disclose a first elongated member lying at least partially in a first x-y plane of an x-y-z coordinate system, a first bent portion connected to the first distal end of the first elongated member and bending outwardly at least partially along a z-axis of the x-y-z coordinate system, a second elongated member connected to the first bent portion and lying at least partially in a second x-y plane of the x-y-z coordinate system, wherein the second x-y plane is spaced from the first x-y plane along the z-axis of the x-y-z coordinate 
The prior art of record of Hufnagel (US Patent No. 4,414,721) discloses everything in claims 1 and 18 but fails to disclose the second x-y plane being positionable parallel to the first x-y plane but spaced apart in a positive-z direction; a bight portion comprising: a first bend section at the distal end of the first elongated portion and comprising a first member bent outwardly away from the first elongated portion at least partially in a direction composed of negative-z and negative-x vector components; a second bend section at the distal end of the second elongated portion and comprising a second member bent outwardly away from the second elongated portion at least partially in a direction made composed of positive-z and negative-x vector components; a third member extending from the first bend section in a negative-x direction and lying in a third x-y plane spaced outwardly from the first x-y plane in a negative-z direction; a fourth member extending from the second bend section in a negative-x direction and positionable in a fourth x-y plane spaced outwardly from the second x-y plane in a positive-z direction (claim 1) and fails to disclose a first elongated member at least partially in a first x-y plane of an x-y-z coordinate system, a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771